MARX, J.
Epitomized Opinion
Dale leased to Blumenthal two ajdoining store-l ooms with the basements underneath for a drug stoi e and Dale agreed to make certain alterations to combine the two stores. When these alterations voso eomp’eted Blumenthal took possess’on but pro- ¡ coded to make other alterations which he claimed La’e.had failed to make. This action was brought to <m:o:n the making of these repairs for Biumen-ih::: by Courtland Building Company. The lease provided, that lessee would make no alterations or additions without the consent of the owner, and lessee also agreed not to commit waste.
In making permanent the restraining order the Court of Appeals held: - - -
1. Dale substantially performed the contract regarding the improvements. Enlarging the opening in the'brick wall, changing the main entrance doors, cutt'ng transoms, and changing the glass front of a building are all acts of waste.
2. Where the landlord makes improvements in premises as a condition precedent to the commencement of the leasehold, the occupation without objection by the tenant of the premises amounts to a waiver by the tenant of the sufficiency of the improvements.